Citation Nr: 0524739	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  97-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss disability.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.N.B., M.D.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issue of entitlement to an increased rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDING OF FACT

The veteran's hearing loss is manifested by no more than 
Level I hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ Part 4, Diagnostic 
Code 6100 (1998, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an August 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the January 1997 rating decision was 
promulgated did the AOJ, in August 2004, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The claimant was notified that he should give VA 
enough information about his records so that we could request 
them from the person or agency that has them.  He was told 
that it was his responsibility to make sure VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

A VCAA letter was not sent before the January 1997 decision 
since the VCAA was not in effect at that time.  While the 
notice provided to the claimant in August 2004 was not given 
prior to the first AOJ adjudication of the claim, the 
claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  After the notice, 
no additional evidence was received.  The process carried out 
during the course of the claim has provided the claimant with 
a meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The timing of notice did not affect 
the essential fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA examinations were conducted in November 1996 
and August 2002.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Hearing loss disability

The veteran has appealed the denial of an increased 
evaluation for bilateral hearing loss disability.  He 
contends in essence that it is compensable.  He notes that he 
has been fitted with hearing aids.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The regulatory criteria governing the evaluations of the 
veteran's bilateral hearing loss and tinnitus changed while 
his claim was pending.  The applicable criteria are found at 
38 C.F.R. Part 4, Diagnostic Code 6100 (1998, 2004).  The 
Board finds that neither version is more favorable to the 
appellant.

The disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned, and this is after specific audiometric 
tests are performed.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.



On VA audiological examination in November 1996, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
40
35
LEFT
15
40
60
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

On VA audiological examination in August 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
55
50
LEFT
20
65
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

At the time of the November 1996 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 25 decibels and an average puretone 
hearing loss in the left ear of 41 decibels, with 94 percent 
speech discrimination in the right ear and 94 percent in the 
left ear, which translates to level I hearing in the right 
ear and level I hearing in the left ear.  

At the time of the August 2002 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 34 decibels and an average puretone 
hearing loss in the left ear of 54 decibels, with 96 percent 
speech discrimination in the right ear and 94 percent in the 
left ear, which translates to level I hearing in the right 
ear and level I hearing in the left ear.

The level of impairment shown is commensurate with a 
noncompensable rating under both the old and the new rating 
provisions.  See 38 C.F.R. § 4.85, Tables VI and VII (1998, 
2004).

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which indicate that when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, the 
rating specialist will use Table VI or IVa, whichever results 
in the higher numeral.  They also indicate that when puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
use Table VI or Via, whichever results in the higher numeral.  
The Board notes that the veteran's test results do not 
warrant application of these rules.

In March 2004, the veteran testified about what he was told 
about audiometric test results a few months beforehand.  
However, he is not competent to relate the results of 
audiometric testing.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Preliminary review of the record reveals that the RO 
expressly considered an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004) for the claim on appeal.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that marked 
interference with work or recent hospitalizations due to the 
disability at issue are not claimed or shown.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability is denied.


REMAND

Lumbosacral strain

The Board remanded the lumbosacral strain claim to the RO in 
June 2004 for a VA examination to determine the severity of 
the veteran's low back disorder.  

As the Board previously noted, the schedular criteria for 
rating back disabilities changed during the pendency of the 
veteran's appeal.  The new criteria are effective September 
26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
There is insufficient evidence to evaluate the veteran's low 
back disability under the revised criteria.

After the Board's last remand, MAS scheduled and then 
cancelled the examination.  The veteran's representative 
testified at the hearing in May 2005 that neither he nor the 
veteran received advanced notice of the examination, and that 
the veteran is willing to report for the examination.  
Regardless, there is nothing in the file that indicates that 
the veteran was informed of the consequences of failure to 
report.  38 C.F.R. § 3.655 (2004). 

In June 2005, a private physician indicated that the veteran 
should be assigned medical diagnostic codes which reflect 
sciatica and erectile dysfunction.  To assist the veteran, 
the Board will request the examiner to provide additional 
information concerning sciatica and erectile dysfunction.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The AOJ should schedule the veteran for 
a VA examination to determine the 
severity of his low back disorder.  All 
findings should be reported in detail.  
The examiner should indicate whether the 
veteran has sciatica and erectile 
dysfunction, what their etiology is, and 
whether they are related to the 
veteran's service-connected lumbosacral 
strain disability.  The examiner should 
review the claims folder, which should 
be made available to the examiner.  A 
complete rationale should accompany any 
opinion provided.  

The AOJ shall comply with 
38 C.F.R. § 3.655.  The AOJ should 
document notification of the time and 
date of the examination and compliance 
with 38 C.F.R. § 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


